Citation Nr: 1025453	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  09-14 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
degenerative joint disease of the thoracic spine.  


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 2001 to August 2001 and from December 2005 to November 
2006.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision, dated in January 2008, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran was last examined by VA in November 2007.  During the 
examination the Veteran complained of constant low back pain, 
which affected his employment.  

In July 2008, the Veteran stated that his service-connected low 
back disability increased in severity and he was experiencing 
numbness. 

As the records suggests a material change in the disability, 
reexamination is in order under 38 C.F.R. § 3.327.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to either submit or 
authorize VA to obtain on his behalf 
employment records of time lost or sick leave 
taken because of his service-connected 
disability.


2. Afford the Veteran a VA examination to be 
conducted in the morning to determine the 
current severity of the back disability. 

The examiner is asked to describe:  
range of motion in degrees of flexion; 
extension, right and left lateral 
flexion and right and left lateral 
rotation; objective neurological 
abnormalities; and the total duration of 
incapacitating episodes, if any.  

The examiner is asked to report any 
functional loss due to pain or painful 
motion (supported by adequate pathology 
and evidenced by the visible behavior of 
the claimant undertaking the motion) as 
well as weakness, excess fatigability, 
incoordination, or pain on movement, 
swelling or atrophy.  Any additional 
functional loss, including  during 
flare-ups or on repetitive use, should 
be expressed in terms of additional 
limitation of motion.  

The claims folder should be made available to 
the examiner for review.  
   
2. After the development has been completed, 
adjudicate the claim.  If the benefit sought 
remains denied, furnish the Veteran and his 
representative a supplemental statement of 
the case and return the case to the Board.









The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


